SEVERENS, District Judge.
In this case I am satisfied that the letters and figures stamped upon the pieces of machinery by the complainant, and upon which it sets up its claim for trade mark or marks, were intended in their primary purpose to designa te (he several pieces of machinery, one from another, in order to give information to its own employés, and its customers who should use its machines, of the identify of the piece thus designated; and that, if the use of such letters and figures in the manner in which they are employed serves also to denote the manufacturer, this, is incidental to the principal purpose. The claim of a multitude of trade-marks for the purpose; of designating the several parts which go to make up the various combinations exhibited by the several machines which the party manufactures, is very unusual and extraordinary. As a general thing, a trade-mark is a common one, designating generally the thing upon which it is impressed as of the manufacture of the party seeking to establish a claim to the exclusive rigid thereto. It may be possible to establish a right to such heterogenous trade-marks, but I flunk the rational inference from such a course would be that the marking is for the identification of the thing rather than the manufacturer. Upon the evidence in the record, I do not think the defendant can be held to be engaged in the sale of the obnoxious articles under a pretense (hat such articles were actually manufactured or originally supplied by (he complainant. The defendant has done no more (han was fairly necessary to enable the public to identify the things wanted from other pieces in the machines of which they severally form a part. In my judgment, the trade-mark cases decided by the supreme court of the United States, especially the more recent ones, are quite decisive of this case against the complainant. Manufacturing Co. v. Trainer, 101 U. S. 51; Lawrence Mfg. Co. v. Tennessee Mfg. Co., 138 U. S. 537, 11 Sup. Ct. 396; Coats v. Thread Co., 149 U. S. 563, 13 Sup. Ct. 966; Mill Co. v. Alcorn, 150 U. S. 460, 14 Sup. Ct. 151. It does not appear to me that the case of Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 16 Sup. Ct. 1002, is opposed to this conclusion. In view of these decisions, it seems unnecessary to go into a discussion of the cases at large. The result is that the bill must be dismissed.